534 F.2d 833
Gale E. WAGNER, Appellant,v.William E. SIMON, Secretary, Treasury of the United States,et al., Appellees.
No. 75-1693.
United States Court of Appeals,Eighth Circuit.
Submitted March 12, 1976.Decided April 29, 1976.

Arthur A. Benson, II, Kansas City, Mo., for appellant.
Mark N. Mutterperl, Appellate Section, Civ. Div., Dept. of Justice, Washington, D. C., for appellee; Rex E. Lee, Asst. Atty. Gen., Washington, D. C., and Bert C. Hurn, U. S. Atty., Kansas City, Mo., on the briefs.
Before VOGEL and VAN OOSTERHOUT, Senior Circuit Judges, and BRIGHT, Circuit Judge.
VOGEL, Senior Circuit Judge.


1
Appellant appeals from an adverse decision in a declaratory judgment action brought in the District Court for the Western District of Missouri, Judge Collinson presiding.  Appellant had sought a determination of whether his photographic reproduction of a Federal Reserve Note for artistic purposes falls within the prohibitive scope of 18 U.S.C. § 474 (1970) of the Counterfeiting and Forgery Statute, and whether, if so, the statute infringes upon his First Amendment right to free expression.


2
We have carefully reviewed the record, briefs and arguments of counsel and we affirm the judgment of the District Court on the basis of its comprehensive opinion as published in 412 F. Supp. 426.  Wagner v. Simon et al.  (W.D.Mo.1974).


3
Affirmed.